Citation Nr: 1700853	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Kathy A Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 1982, and from February 1984 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Board reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and remanded the case for additional development.  In July 2011, the Board denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision and remand it for compliance with instructions in the joint motion.  The Court granted the motion that same month.  The case was returned to the Board for further appellate consideration.  In September 2012, the Board remanded the claims for additional development.

In August 2016, per the authority granted in 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested that a medical expert from the Veterans Health Administration (VHA) render an opinion regarding the potential relationship between a psychiatric disorder and service, the opinion of which was received in October 2016.  The Board provided a copy of this medical opinion to both the Veteran and his attorney.  

This case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and depressive disorder.  He maintains that his psychiatric symptoms are a result of stressful experiences during service, to include having witnessed the death and/or injury of fellow service members as a result of an armory explosion while stationed at Camp Pendleton.  

A February 2003 private report reflects diagnoses of PTSD, depression, and general anxiety disorder related to in-service stressful experiences, to include exposure to explosions and active fire during drills.  The October 2003 VA examination report reflects a diagnosis of depressive disorder.  A history of treatment for substance use disorder was noted.  

The February 2011 VA examination report reflects a diagnosis of PTSD.  A history of alcohol dependence and substance abuse was noted, and the examiner stated that anxiety symptoms predisposed the Veteran to self-medicate with alcohol or illegal substances for relief.  In addition, the Veteran's report of having received an Article 15 during service for drinking in a prohibited area was noted.  It is was noted to be well known that PTSD is associated with increased rates of depressive disorder and/or a substance-related disorders, and that such could either precede, follow or emerge concurrently with the onset of PTSD.  

Although the October 2016 VHA opinion is to the effect that the diagnosis of PTSD was in error, that finding was noted to be based upon the limitation in the VHA opinion request to consider only the July 1984 lip injury and a December 1985 right knuckle injury with respect to in-service stressors.  However, the Veteran's November 2016 submission includes a reference to an October 25, 1985, newspaper article titled "Camp Pendleton: Armory Blast Kills 2 Marines."  

The Board notes that although a June 2009 formal finding reflects a lack of information required to corroborate in-service stressors associated with the diagnosis of PTSD, the newspaper article states that the explosion occurred when service members were returning their weapons to the armory after a training exercise.  Two soldiers inside the armory were reported to have been killed-one coincident with the explosion and the other at the hospital later that same day, noting minor injuries sustained by three others who were standing outside of the armory.  

As the Veteran has identified a stressor that is capable of corroboration, as well as the location where the incident took place, and the record reflects the date of the incident, along with the Veteran's unit of assignment at the time of the incident, an attempt to verify the incident and the Veteran's exposure to such should be made pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.D.2.g.  Thus, a remand is warranted given this change in circumstances.

According to the January 2012 joint motion, the issue of entitlement to a TDIU is inextricably intertwined with the service connection claim.  Thus, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the armory explosion at Camp Pendleton in October 1985 and the Veteran's exposure to such, pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.D.2.g, as well as any other stressors reported that are capable of corroboration.  

All steps taken in attempting to verify the incident and the Veteran's exposure to such should be clearly documented in the claims file.

2.  Finally, after undertaking any other necessary development, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

